The opinion of the court was delivered by
Garrison, J.
The state of the testimony is correctly summarized in the statement of the trial court delivered upon the direction of the nonsuit. The conclusion reached by him is confirmed by this court. No other result seems possible. There was neither fraud nor misrepresentation to aid the plaintiff’s case; if mutual mistake existed, it was not proved, and if proved, it was not remediable in this action. Upon the other hand, the written contract obtained by plaintiff directly from the defendant’s testator is at once insusceptible of any alteration in this suit that will sustain his claim, and is incapable of any interpretation in any form of action that will permit it.
The judgment of the Pleas is affirmed, with costs.